Citation Nr: 1114584	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-20 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disease of the lumbosacral spine.

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1, 1973 to March 27, 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for degenerative disease of the lumbosacral spine, and denied his claim of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.

The Veteran was scheduled to appear before the Board at the RO in Montgomery, Alabama on November 4, 2010.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for degenerative disease of the lumbosacral spine was previously denied in an October 1991 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to service connection for degenerative disease of the lumbosacral spine received since the last final denial in October 1991 is new, in that it is not cumulative and was not previously considered by decision makers, however, it is not material because it does not relate to a previously unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied the Veteran's claim of entitlement to service connection for degenerative disease of the lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the Veteran's previously denied claim of entitlement to service connection for degenerative disease of the lumbosacral spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.         § 3.156 (2010).

3.  The criteria for SMC based on the need for regular aid and attendance of another person or housebound status are not met.  38 U.S.C.A. §§ 1114 (l)(s), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.     § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claims, VCAA letters dated in July 2005 and August 2005 were sent to the Veteran.  The VCAA letters fully satisfy the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  In particular, the VCAA notification informed the Veteran about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 

In addition, as this case involves new and material evidence, the Board notes that the VCAA letter to the Veteran dated in July 2005 satisfied the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the issues on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, as to the Veteran's claim of entitlement to service connection for degenerative disease of the lumbosacral spine, a VA examination need not be provided.  In the absence of new and material evidence submitted by the claimant, the duty to assist by affording a veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless a veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).

As to the Veteran's claim of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, the Veteran submitted report of a specialized examination in August 2005, and he was afforded a specialized examination in September 2008.  However, on this issue the Board notes that the Veteran is not service-connected for any disabilities and his claim is denied as a matter of law.  Thus, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim and no further notice or assistance is required to fulfill the requirements of VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

The Veteran has not indicated that he was seen regarding his disability on appeal by any other provider or at any other time than the treatment reflected in the current medical records on file.  

On this issue, the Board notes that the Veteran, by an August 2005 statement, identified the VA Medical Center (VAMC) in Los Angeles, California as a source of relevant treatment records.  The RO requested such records and received a negative response in March 2007.  In December 2009, the RO issued a Formal Finding of Unavailability of Federal Records and sent the Veteran a letter informing him of such unavailability and advised him that he may supplement the record with copies of such records.   

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Based on the foregoing, the Veteran's service treatment records and all identified and authorized post-service VA and private treatment records, including those maintained by the Social Security Administration, available and relevant to the issues on appeal, have been requested or obtained.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and no further action is necessary under the mandate of the VCAA.

New and Material Evidence

The Veteran's claim was originally denied in a July 1974 rating decision on the basis that his degenerative disease of the lumbosacral spine existed prior to entry to service and was not aggravated by service.  The Veteran's claim was previously denied in an October 1991 rating decision on the basis that new and material evidence sufficient to reopen the Veteran's claim has not been received.

The RO declined to reopen the Veteran's previously denied claim in a January 2006 rating decision.  Although the RO has determined that new and material evidence sufficient to reopen the previously denied claim was not submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Id.

At the time of the October 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for degenerative disease of the lumbosacral spine.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the October 1991 decision became final because the Veteran did not file a timely appeal.

The Veteran's previously denied claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in July 2005.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence before VA at the time of the prior final decision in October 1991 consisted of the Veteran's service treatment records and his own statement.  The RO found that new and material evidence had not been received and that the Veteran's claim was not reopened.

Newly received evidence includes the Veteran's VA and private treatment records and his own statements.  Such records indicate that during an August 2005 social work outpatient encounter, the Veteran reported that he needed medical evidence supporting his claim of entitlement to service connection for a back disorder.  During an August 2008 psychosocial assessment, the Veteran reported that his spine was chipped during an in-service spinal tap.  Also, during specialized examinations in August 2005 and September 2008, related to the Veteran's claim for SMC, he complained of low back pain.  

The Veteran's statements that he underwent an in-service spinal tap and incurred a chipped spine are duplicative of those of record at the time of the October 1991 rating decision.  There is no new evidence showing that a treatment provider opined that a back disorder that existed prior to service was aggravated beyond the natural progression of such disorder during service, or that a back disorder did not exist prior to service and was incurred in service.  

The Board finds that the evidence received since the last final decision in October 1991, limited to the VA and private treatment records, is not cumulative of other evidence of record, and is thus new; however, it does not relate to an unestablished fact, and it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.303.  

Specifically, as discussed immediately above, the new evidence does not relate to the issue of whether a back disorder that existed prior to service was aggravated beyond the natural progression of such disorder during service, or that a back disorder did no exist prior to service and was incurred in service.

Accordingly, the previously denied claim of entitlement to service connection for degenerative disease of the lumbosacral spine is not reopened because the Board finds that new and material evidence has not been received.

SMC Based on the Need for Regular Aid and Attendance or Housebound Status

SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC at the housebound rate may be paid if a veteran has a single service-connected disability rated 100 percent and either:  (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.

The Veteran is not currently service-connected for any disability.  

While the Veteran submitted report of a specialized examination in August 2005 and underwent VA specialized examination in September 2008, further inquiry as to the results of such examinations is not required as the Veteran does not meet the threshold inquiry of SMC at the aid and attendance or housebound rate, a service-connected disability.

As the Veteran is not service-connected for any disability, the Board finds that he lacks legal ground to establish entitlement to SMC based upon the need for regular aid and attendance or housebound status.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no legal entitlement, the claim is without legal merit and is denied as a matter of law.  Id.   


ORDER

Service connection for degenerative disease of the lumbosacral spine remains denied because new and material evidence has not been received to reopen the claim.

SMC based upon the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


